UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1057


SOLON PHILLIPS,

                    Plaintiff - Appellant,

             v.

MARYLAND BOARD OF LAW EXAMINERS; JONATHAN AZRAEL; JOHN
MUDD; DAVID RALPH; MATTHEW MILLS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Albert David Copperthite, Magistrate Judge. (1:19-cv-02427-ADC)


Submitted: July 14, 2020                                          Decided: July 17, 2020


Before WILKINSON and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, reversed in part, and remanded by unpublished per curiam opinion.


Solon Phillips, Appellant Pro Se. Michele J. McDonald, Assistant Attorney General, James
Nelson Lewis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Solon Phillips appeals from the magistrate judge’s order 1 granting Defendants’

motion to dismiss and dismissing his six-count amended civil action for lack of subject

matter jurisdiction under the Rooker-Feldman 2 doctrine. Upon de novo review of the

dismissal decision, Burrell v. Virginia, 395 F.3d 508, 511 (4th Cir. 2005), we conclude

that, as to counts 1 through 4, the magistrate judge correctly held that the claims were

barred by the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005) (“The Rooker–Feldman doctrine . . . is confined to . . .

cases brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review

and rejection of those judgments.”); Thana v. Bd. of License Comm’rs for Charles Cty.,

827 F.3d 314, 319-20 (4th Cir. 2016).

       As to counts 5 and 6, however, we conclude that those counts are not barred by the

Rooker-Feldman doctrine. Unlike counts 1 through 4, counts 5 and 6 do not claim injuries

caused by the judgment of the Maryland Court of Appeals. Instead, counts 5 and 6 allege

that the Board engaged in actions that violated Phillips’ Constitutional rights (count 5) and

amounted to a tort under state law (count 6). Because these counts do not seek “redress for

an injury caused by the state-court decision itself,” Davani v. Virginia Dep’t of Transp.,


       1
        The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C.
§ 636(c) (2018).
       2
        D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923).

                                             2
434 F.3d 712, 718 (4th Cir. 2006) (emphasis added), they are not barred by the Rooker-

Feldman doctrine. See Thana, 827 F.3d at 320 (“[I]f a plaintiff in federal court does not

seek review of the state court judgment itself but instead presents an independent claim, it

is not an impediment to the exercise of federal jurisdiction that the same or a related

question was earlier aired between the parties in state court.”) (emphasis and internal

quotation marks omitted). We therefore reverse the magistrate judge’s dismissal of counts

5 and 6 and remand for further proceedings on those counts. We treat Phillips’ motion for

judicial notice as a motion to supplement his informal briefs, grant that motion, and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                               AFFIRMED IN PART,
                                                 REVERSED IN PART, AND REMANDED




                                             3